Exhibit 99.3 Metropolitan National Bank C ondensed Balance Sheets (In thousands, except share data) September 30, (Unaudited) December 31, ASSETS Cash and due from banks $ $ Interest-bearing demand deposits in banks Cash and cash equivalents Federal funds sold and securities purchased under agreements to resell 51 15 Investment securities available-for-sale Loans held for sale Loans receivable, net of allowance of $5,839 and $6,640, respectively Office properties and equipment - net Accrued interest receivable Cash surrender value of life insurance Goodwill Real estate owned - net 97 Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES : Demand $ $ Savings, NOW and money market Time Total deposits Securities sold under agreements to repurchase Federal funds purchased Interest payable 62 71 Other liabilities Total liabilities STOCKHOLDERS’ EQUITY: Common stock, $25.00 par value; authorized 166,000 shares; issued 98,246 shares at September 30, 2015 and December 31, 2014 Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) 54 ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed financial statements. 1 Metropolitan National Bank Condensed Statements of Income (In thousands, except earningsper share) (Unaudited) Nine Months Ended September 30, INTEREST INCOME Loans receivable $ $ Investment securities Taxable Nontaxable 53 60 Other 52 50 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 13 15 Total interest expense NET INTEREST INCOME CREDIT FOR LOAN LOSSES ) ) NET INTEREST INCOME AFTER CREDIT FOR LOAN LOSSES NONINTEREST INCOME Gain on sale of investments 4 Deposit fee income Gain on sale of loans Other Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Real estate owned, net ) ) Deposit insurance premiums Postage and supplies Professional fees 68 66 Data processing Advertising and public relations Other Total noninterest expense NET INCOME $ $ Weighted average shares outstanding Basic earnings per share $ $ See notes to unaudited condensed financial statements. 2 Metropolitan National Bank Statements of Comprehensive Income (In thousands) (Unaudited) Nine Months Ended September 30, NET INCOME $ $ OTHER COMPREHENSIVE INCOME Unrealized holding gains on investment securities arising during the period Less: reclassification adjustment for realized gains included in net income 4 Other comprehensive income COMPREHENSIVE INCOME $ $ See notes to unaudited condensed financial statements. 3 Metropolitan National Bank Condensed Statement of Stockholders' Equity For the Nine Months Ended September 30, 2015 (In thousands) (Unaudited) Common Stock Additional Paid In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2015 $ ) $ Net income Dividends declared ) ) Other comprehensive income Balance, September 30, 2015 $ 2,456 $ $ $ 54 $ See notes to unaudited condensed financial statements. 4 Metropolitan National Bank Condensed Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by Credit for loan losses ) ) Depreciation Net amortization of premiums on investment securities Losses on sale of fixed assets, net 18 21 Gains on sale of loans held for sale ) ) Proceeds from loans held for sale Originations of loans held for sale ) ) Gains on available-for-sale securities, net (4 ) Gains on sales and write-downs of other real estate owned ) ) Earnings on life insurance policies ) ) Changes in Interest receivable Interest payable (9 ) ) Other assets Other liabilities Net cash provided by operating activities INVESTING ACTIVITIES : Net change in federal funds sold ) Proceeds from sales of available-for-sale securities 1,504 Proceeds from maturities of available-for-sale securities Purchases of Federal Home Loan Bank stock ) ) Redemptions of Federal Home Loan Bank stock Net increase in loans ) ) Proceeds from sales of office properties and equipment 7 Purchase of office properties and equipment ) ) Purchase of bank owned life insurance ) Proceeds from sale of foreclosed assets Net cash used in investing activities ) ) (Continued) 5 Metropolitan National Bank Condensed Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, FINANCING ACTIVITIES: Net increase (decrease) in deposits $ ) $ Net increase in short-term borrowings 86 Net increase in federal funds purchased Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW Cash paid for interest $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Real estate and other assets acquired in settlement of loans $ 27 $ Sales of real estate owned financed by the Bank $ 19 $ 69 Receivables for collection of SBA guaranty $ $ See notes to unaudited condensed financial statements. (Concluded) 6 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements Note 1: Nature of Operations and Summary of Significant Accounting Policies Basis of Presentation The accounting and reporting policies of the Bank conform to accounting principles generally accepted in the United States of America. In management’s opinion, the accompanying unaudited financial statements reflect all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the interim financial statements. They do not include all of the information and footnotes required by such accounting principles for complete financial statements, and therefore should be read in conjunction with the audited financial statements and accompanying notes contained herein. Nature of Operations Metropolitan National Bank (the “Bank”) is a wholly owned subsidiary of Marshfield Investment Company (“MIC”). The Bank provides a full range of financial services to individual and corporate customers and nonprofit entities throughout the Springfield, Missouri, metropolitan area and southwestern Missouri. The Bank is subject to competition from other financial and nonfinancial institutions providing financial products throughout the Springfield, Missouri, metropolitan area and southwestern Missouri. The Bank is subject to the regulation of certain federal agencies and undergoes periodic examinations by those regulatory authorities. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the balance sheet and the reported revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, valuation of real estate acquired in connection with foreclosures or in satisfaction of loans and fair values of financial instruments. Cash and Cash Equivalents The Bank considers all liquid investments with original maturities of three months or less to be cash equivalents. At September 30, 2015 and December 31, 2014, the Bank had approximately $3.5 million and $5.2 million, respectively, of deposits in excess of federally insured limits. Securities Available-for-sale securities, which include any security for which the Bank has no immediate plan to sell but which may be sold in the future, are recorded at fair value, with unrealized gains and losses excluded from earnings and reported in other comprehensive income. Purchase premiums and discounts are recognized in interest income using the interest method over the terms of the securities. Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. The Bank routinely conducts periodic reviews to identify and evaluate each investment security to determine whether an other-than-temporary impairment has occurred. For debt securities with fair value below amortized cost when the Bank does not intend to sell a debt security, and it is more likely than not the Bank will not have to sell the security before recovery of its cost basis, it recognizes the credit component of an other-than-temporary impairment of a debt security in earnings and the remaining portion in other comprehensive income. 7 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements Loans Held for Sale Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or fair value in the aggregate. Net unrealized losses, if any, are recognized through a valuation allowance by charges to noninterest income. Gains and losses on loan sales are recorded in noninterest income and are recognized in noninterest income upon sale of the loan. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoffs are reported at their outstanding principal balances adjusted for charge-offs and the allowance for loan losses. Interest income is accrued based on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, as well as premiums and discounts, are deferred and amortized as a level yield adjustment over the respective term of the loan, if deemed significant. The accrual of interest on loans is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection. Past-due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off are reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision (credit) for loan losses charged to income. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management's periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower's ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of allocated and general components. The allocated component relates to loans that are classified as impaired. For those loans that are classified as impaired, an allowance is established when the discounted cash flows or collateral value of the impaired loan is lower than the carrying value of that loan. The general component covers nonclassified loans and is based on historical charge-off experience and expected loss given default derived from the Bank’s internal risk rating process. Other adjustments may be made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. 8 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower's prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan's effective interest rate or the fair value of the collateral if the loan is collateral dependent. Groups of loans with similar risk characteristics are collectively evaluated for impairment based on the group's historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans. Accordingly, the Bank does not separately identify individual consumer and residential loans for impairment measurements unless such loans are the subject of a restructuring agreement due to financial difficulties of the borrower. Office Properties and Equipment Depreciable assets are stated at cost less accumulated depreciation. Depreciation is charged to expense principally using the straight-line method. The estimated useful lives for each major depreciable classification of premises and equipment are as follows: Buildings and improvements (in years) 33 - 40 Furniture and equipment (in years) 3 - 20 Federal Reserve and Federal Home Loan Bank Stock Federal Reserve and Federal Home Loan Bank stock are required investments for institutions that are members of the Federal Reserve Bank and Federal Home Loan Bank systems. The required investments in the common stock are based on a predetermined formula, carried at cost and evaluated for impairment. At September 30, 2015 and December 31, 2014, the carrying amount of these investments was $1.9 million and $1.3 million, respectively. Real Estate Owned Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses from operations and changes in the valuation allowance are included in net income or expense from foreclosed assets. Goodwill Goodwill is evaluated annually for impairment or more frequently if impairment indicators are present. If the implied fair value of goodwill is lower than their carrying amounts, an impairment loss is recognized in an amount equal to the difference. Subsequent increases in goodwill value are not recognized in the financial statements. 9 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Bankput presumptively beyond the reach of the transferor and its creditors, even in bankruptcy or other receivership, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Bank does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity or the ability to unilaterally cause the holder to return specific assets. Income Taxes The Bank files consolidated federal and state income tax returns with MIC. MIC’s stockholders have elected to have the income taxed as an "S" Corporation under provisions of the Internal Revenue Code and a similar section of the Missouri income tax law. Therefore, taxable income or loss is reported to the individual stockholders for inclusion in their respective tax returns and no provision for federal and state income taxes is included in these statements. With a few exceptions, the Bank is no longer subject to U.S. federal, state and local or non-U.S. income tax examinations by tax authorities for years before 2011. Comprehensive Income Comprehensive income consists of net income and other comprehensive income. Other comprehensive income includes unrealized appreciation on available-for-sale securities. Recent Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 660): Summary and Amendments that Create Revenue from Contracts with Customers (Topic 606) and Other Assets and Deferred Costs – Contracts with Customers (Subtopic 340-40). The guidance in this update supersedes the revenue recognition requirements in ASC Topic 605, Revenue Recognition, and most industry-specific guidance throughout the industry topics of codification. This update will be effective for interim and annual periods beginning after December 15, 2017, for nonpublic entities. The Bank is currently assessing the impact that this guidance will have on its financial statements. In January 2015, the FASB issued ASU 2015-01, Income Statement-Extraordinary and Unusual Items , to simplify income statement classification by removing the concept of extraordinary items from U.S. GAAP. As a result, items that are both unusual and infrequent will no longer be separately reported net of tax after continuing operations. The existing requirement to separately present items that are of an unusual nature or occur infrequently on a pre-tax basis within income from continuing operations has been retained and expanded to include items that are both unusual and infrequent. The standard is effective for periods beginning after December 15, 2015. Early adoption is permitted, but only as of the beginning of the fiscal year of adoption. The adoption of this ASU is not expected to have a material impact on the Bank’s financial statements. In April 2015, the FASB issued ASU 2015-05, Intangibles – Goodwill and Other Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement . This ASU provides guidance to customers about whether a cloud computing arrangement includes a software license. If a cloud computing arrangement includes a software license, the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. If a cloud computing arrangement does not include a software license, the customer should account for the arrangement as a service contract. The new guidance does not change the accounting for a customer’s accounting for service contracts. ASU 2015-05 is effective for interim and annual reporting periods beginning after December 15, 2015. Early adoption is allowed, including in any interim period. The Bank will adopt this ASU effective January 1, 2016. The adoption of this ASU is not expected to have a material impact on the Bank’s financial statements. 10 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements In September 2015, the FASB issued update ASU No. 2015-16, Business Combinations - Simplifying the Accounting for Measurement-Period Adjustments (Topic 805). This update applies to all entities that have reported provisional amounts for items in a business combination for which the accounting is incomplete by the end of the reporting period in which the combination occurs and during the measurement period have an adjustment to provisional amounts recognized. The amendments in this update require that an acquirer recognize adjustments to provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. The amendments in this update require that the acquirer record, in the same period’s financial statements, the effect on earnings of changes in depreciation, amortization, or other income effects, if any, as a result of the change to the provisional amounts, calculated as if the accounting had been completed at the acquisition date. The amendments in this update require an entity to present separately on the face of the income statement or disclose in the notes the portion of the amount recorded in current-period earnings by line item that would have been recorded in previous reporting periods if the adjustment to the provisional amounts had been recognized as of the acquisition date. The amendments in this update are effective for fiscal years beginning after December 15, 2015, including interim periods within those fiscal years. The amendments in this update should be applied prospectively to adjustments to provisional amounts that occur after the effective date of this update with earlier application permitted for financial statements that have not been issued. The adoption of this ASU is not expected to have a material impact on the Bank’s financial statements. Presently, the Bank is not aware of any other changes to the Accounting Standards Codification that will have a material impact on the Bank’s present or future financial position or results of operations. Note 2: Restriction on Cash and Due From Banks The Bank is required to maintain reserve funds in cash and/or on deposit with the Federal Reserve Bank. The reserve requirement at September 30, 2015 and December 31, 2014, was approximately $3.1 million and $7.1 million, respectively. Note 3: Securities The amortized cost and approximate fair values, together with gross unrealized gains and losses, of securities are as follows (in thousands): September 30, 2015 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agencies $ $ 4 $ (4 ) $ Government-sponsored mortgage-backed securities ) State and political subdivisions 1,713 60 ) Total $ $ $ ) $ 11 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements December 31, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agencies $ $ 5 $ ) $ Government-sponsored mortgage-backed securities ) State and political subdivisions 78 Total $ $ $ ) $ The amortized cost and fair value of available-for-sale securities at September 30, 2015, by contractual maturity, are shown below (in thousands). Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Within one year $ $ One to five years Five to ten years After ten years Government-sponsored mortgage-backed securities Total $ $ The carrying value of securities pledged as collateral, to secure public deposits and for other purposes, was $30.4 million at September 30, 2015 and December 31, 2014. Gross gains of $4,000 resulting from sales of available-for-sale securities were realized for the nine months ended September 30, 2014. There were no sales of investment securities during the nine months ended September 30, 2015. Certain investments in debt securities are reported in the financial statements at an amount less than their historical cost. Total fair value of these investments at September 30, 2015 and December 31, 2014, was approximately $15.6 million and $34.0 million, respectively, which is approximately 36% and 56%, respectively, of the Bank’s available-for-sale investment portfolio. These declines primarily resulted from recent changes in market interest rates. Management believes the declines in fair value for these securities are temporary. 12 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements The following tables show the Bank’s investments' gross unrealized losses and fair value of the Bank’s investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment class and length of time that individual securities have been in a continuous unrealized loss position at September 30, 2015 and December 31, 2014 (in thousands): September 30, 2015 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. government agencies $ $ (4 ) $ (4 ) Government-sponsored mortgage-backed securities ) ) State and political subdivisions ) ) Total $ $ ) $ $ ) $ $ ) December 31, 2014 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. government agencies $ ) $ $ ) Government-sponsored mortgage-backed securities (2 ) ) ) State and political subdivisions Total $ $ (2 ) $ $ ) $ $ ) 13 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements Note 4: Loans and Allowance for Loan Losses Classes of loans and September 30, 2015 and December 31, 2014 include (in thousands): September 30, December 31, Commercial $ $ Commercial real estate Construction real estate Residential real estate Agricultural real estate Consumer Total loans receivable Allowance for loan losses ) ) Loans receivable - net $ $ The following tables present the balance in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method for the nine months ended September 30, 2015 and 2014 (in thousands): September 30, 2015 Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Agricultural Real Estate Consumer Unallocated Total Allowance for Loan Losses Balance, beginning of year $ Provision (credit) charged to expense ) ) 26 ) 34 ) ) Losses charged off ) Recoveries 3 27 Balance, end of year $ 91 $ $ Ending balance Individually evaluated for impairment $ Ending balance Collectively evaluated for impairment $ 91 $ $ Loans Ending balance $ Ending balance Individually evaluated for impairment $ $ $ 9 $ $ 22 $ $ Ending balance Collectively evaluated for impairment $ 14 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements September 30, 2014 Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Agricultural Real Estate Consumer Unallocated Total Allowance for Loan Losses Balance, beginning of year $ 86 $ $ Provision (credit) charged to expense (3 ) 61 ) 76 ) ) Losses charged off ) ) (6 ) Recoveries 73 2 10 1 18 Balance, end of year $ Ending balance Individually evaluated for impairment $ 30 $ Ending balance Collectively evaluated for impairment $ Loans Ending balance $ Ending balance Individually evaluated for impairment $ 14 $ Ending balance Collectively evaluated for impairment $ Internal Risk Categories Loan grades are numbered 1 through 7. Grades 1 through 4 are considered satisfactory grades. The grade of 5, or Special Mention, represents loans of lower quality and is considered criticized. The grades of 6, or Substandard, and 7, or Doubtful, refer to assets that are classified. The use and application of these grades by the Bank will be uniform and shall conform to the Bank’s policy. Virtual Absence of Credit Risk ( 1) loans are of superior quality with excellent credit strength and repayment ability providing a nominal credit risk. Low Risk loans are of above average credit strength and repayment ability providing only a minimal credit risk. Acceptable Risk loans are of reasonable credit strength and repayment ability providing an average credit risk due to one or more underlying weaknesses. Satisfactory but Monitor loans are of the lowest acceptable credit strength and weakened repayment ability providing a cautionary credit risk due to one or more underlying weaknesses. New borrowers are typically not underwritten within this classification. Special Mention assets have potential weaknesses that deserve management's close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the asset or in the institution's credit position at some future date. Special Mention assets are not adversely classified and do not expose an institution to sufficient risk to warrant adverse classification. Ordinarily, special mention credits have characteristics which corrective management action would remedy. Substandard loans are inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified must have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Bank will sustain some loss if the deficiencies are not corrected. 15 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements Doubtful (7) loans have all the weaknesses inherent in those classified Substandard with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of current known facts, conditions and values, highly questionable and improbable. Risk characteristics applicable to each segment of the loan portfolio are described as follows. Commercial: The commercial portfolio includes loans to commercial customers for use in financing working capital needs, equipment purchases and expansions. The loans in this category are repaid primarily from the cash flow of a borrower's principal business operation. Credit risk in these loans is driven by creditworthiness of a borrower and the economic conditions that impact the cash flow stability from business operations. Commercial Real Estate: Commercial real estate loans typically involve larger principal amounts, and repayment of these loans is generally dependent on the successful operations of the property securing the loan or the business conducted on the property securing the loan. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Construction Real Estate: Construction real estate loans are usually based upon estimates of costs and estimated value of the completed project and include independent appraisal reviews and a financial analysis of the developers and property owners. Sources of repayment of these loans may include permanent loans, sales of developed property or an interim loan commitment from the Bank until permanent financing is obtained. These loans are considered to be higher risk than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, general economic conditions and the availability of long-term financing. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Residential Real Estate: The residential 1-4 family real estate loans are generally secured by owner-occupied 1-4 family residences. Repayment of these loans is primarily dependent on the personal income and credit rating of the borrowers. Credit risk in these loans can be impacted by economic conditions within the Bank's market areas that might impact either property values or a borrower's personal income. Risk is mitigated by the fact that the loans are of smaller individual amounts and spread over a large number of borrowers. Agricultural Real Estate: The agricultural real estate loans are generally secured by real estate and improvements used in agricultural production. Agricultural real estate loans are subject to underwriting standards similar to commercial real estate loans . Repayment of these loans is primarily dependent on the agricultural operations conducted on the property securing the loans and may be structured to coincide with the seasonal nature of agriculture. Consumer: The consumer loan portfolio consists of various term and line of credit loans such as automobile loans and loans for other personal purposes. Repayment for these types of loans will come from a borrower's income sources that are typically independent of the loan purpose. Credit risk is driven by consumer economic factors (such as unemployment and general economic conditions in the Bank's market area) and the creditworthiness of a borrower. 16 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements The following tables present the credit risk profile of the Bank’s loan portfolio based on internal rating category and payment activity (in thousands): September 30, 2015 Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Agricultural Real Estate Consumer Total Grade Pass (1-4) $ Special Mention (5) 56 13 Substandard (6) 9 Doubtful (7) $ December 31, 2014 Commercial Commercial Real Estate Construction Real Estate Residential Real Estate Agricultural Real Estate Consumer Total Grade Pass (1-4) $ Special Mention (5) 95 57 Substandard (6) 10 Doubtful (7) 35 4 39 $ The Bank evaluates the loan risk grading system definitions and allowance for loan loss methodology on an ongoing basis. No significant changes were made to either during the past year. 17 Metropolitan National Bank Notes to Unaudited Condensed Financial Statements The following tables present the Bank’s loan portfolio aging analysis of the recorded investment in loans (in thousands): September 30, 2015 30-59 Days Past Due 60-89 Days Past Due Greater than 90 Days Total Past Due Current TotalLoans Receivable TotalLoans
